Exhibit 99.1 Investor Presentation December 2011 Investor Presentation December 2011 This presentation contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements are typically identified by words such as, but not limited to, “estimates,” “expects,” “anticipates,” “intends,” and similar expressions.Although our forward-looking statements are based on our reasonable assumptions, future performance or results may be different than those currently anticipated.Our forward-looking statements in this presentation speak only as of today, and we assume no duty to update them.Factors that could cause actual results to differ materially from those expressed or implied are discussed in our most recent annual report on Form 10-K and other filings with the Securities and Exchange Commission in the “Risk Factors” section as well as under the “Forward-Looking Statements” heading. 4 Laclede Group at a Glance §Pipeline transport of petroleum products §Non-regulated activities including propane sales and storage §Potential growth platform §Core natural gas utility §Stable, primarily residential customer base §Investing in infrastructure to maintain customer service and improve operating efficiency §Established mix of wholesale and retail customers §Leverages expertise in the natural gas market §Opportunities to expand See Appendix for further discussion of non-GAAP measures thelacledegroup.com 6 History of Success §Solid utility earnings and cash flow §Organically grew non-regulated marketing business that addsearnings and growth opportunities §Strengthened capital structure and added capacity to support both current businesses and strategic growth initiatives §Unlocked value in under-utilized assets §Delivered third highest earnings in Company history §Announced our 9th consecutive dividend increase 7 Strategic Priorities §Invest in infrastructure §Leverage LER’s competencies to enhance growth §Develop and invest in emerging technologies §Pursue regulated and non-regulated enterprise growth 8 Laclede Gas - System Overview §Largest LDC in Missouri •~625,000 customers •16,000+ miles of pipe •2011 operating results ‒Revenues of $932 million ‒Net economic earnings of $46.9 million §Diversified gas supply •28 suppliers •Access to conventional and shale supplies •Transportation on 7 interstate pipelines; access to all major producing regions §Significant operating storage capacity •In-market storage ~4 Bcf natural gas ~3 Bcfe liquid propane (~1 Bcfe dedicated for peak shaving) •Upstream contracted storage: 23 Bcf 9 Laclede Gas - Strengths §Long-standing focus on customer service, safety and reliability §Strong market position •Stable retail customer base with high penetration •Diverse commercial / industrial market with minimal by-pass threats §Rate mechanisms support stable earnings •Largely de-coupled rate design •Infrastructure System Replacement Surcharge (ISRS) provides timely recovery of mandated safety, relocation and replacement costs •Purchased Gas Adjustment clause to ensure recovery of gas costs §Expanding rate base 10 Laclede Energy Resources §Established natural gas marketer operating in the central US (12 interstate pipelines) §Diverse customer and supplier base §Value-added services benefit •Customers •Small to mid-sized producers §Closely manage risks •Formal risk management policy •Daily risk and liquidity monitoring §In response to current market conditions, LER has •Optimized its portfolio of assets •Moved into new market services •Varied duration of supply arrangements •Renegotiated transportation service contracts •Maintained focus on profitability §Company remains solidly profitable and cash generative 11 LER - Growth Opportunities Henry Hub Columbia Gas Transmission (TCO) Existing Markets Expansion Focus §Geographic expansion leveraging existing relationships §Targeting gas-fired electric generation opportunities, asset management arrangements, and long term producer relationships §Focus on margin quality, not volume quantity Financial Overview 13 Solid and Growing Core Earnings §Higher Laclede Gas earnings reflect •General rate increase effective September 1, 2010 •Higher non-regulated earnings from sales of propane inventories no longer required to serve utility customers §LER earnings reflect current market conditions that have reduced margins and lowered natural gas sales volumes 14 Consistent Dividend Growth §Dividend paid continuously since 1946 §Annual dividend increase of $0.04 per share approved by the Board of Directors for 2012; ninth consecutive annual increase §Dividend Yield:4.2% * FY 2008 payout ratio calculation excludes the gain on disposal of SM&P and related disposal costs 62% 53% 65% Payout Ratio 56% 15 Stable Cash Flow §Cash flow supports ongoing business requirements §2012 capital spending of $104 million reflects •Acceleration of distribution system replacement (+ $5-10 million annually) •Over 40% of capital spending is ISRS eligible •Multi-year IT infrastructure replacements and upgrades (incremental $20 million above 2011 spend) All amounts shown are from continuing operations and exclude working capital; see Appendix for discussion of non-GAAP measures 16 §Strong credit ratings –Laclede Group:$50 million –Laclede Gas:$300 million §Next long-term debt maturity of $25 million due October 2012 §Group equity capitalization at 9/30/11 of 61% Strong Balance Sheet and Capital Capacity Laclede Group Laclede Gas FMB Laclede Gas CP S & P A A A-1 Moody’s A2 P-2 Fitch A- A ■ Ample credit facilities to finance short-term needs •Five-year renewals completed in July 2011 + F1 17 Laclede Group - Key Takeaways §Financial strength and cash flow to support dividends and strategic investments §Solid utility with expanding rate base §Established non-regulated marketing competencies provide growth opportunities §Pursuing regulated and non-regulated enterprise growth thelacledegroup.com Appendix 19 Laclede Gas - Customer Breakdown §Stable customer base §Diverse commercial and industrial market with minimal by-pass threat Therms sold and transported exclude fiscal 2011 off-system sales. 20 LER Customer and Supplier Base §Long-term relationships with high-quality counterparties §~270 large-volume end users and wholesale customers, including •Utilities, municipalities and power generators •Marketing affiliates of utilities and producers •Diverse group of large Midwestern end-users •Small independent producers with varying needs §~80 different onshore suppliers •Top 5 Suppliers (by volume) - Newfield Exploration- ConocoPhillips - PetroQuest Energy- Macquarie Energy - Shell Energy North America 21 Laclede Gas - Regulatory Strategy §Long-standing focus on customer service, safety and reliability •Pipeline integrity –Company and state programs more stringent than federal requirements –Active AGA partner in legislative and regulatory proceedings §Rate mechanisms support stable earnings •Largely de-coupled rate design –Recovery through customer charge and first block usage –Mitigates exposure to weather and customer conservation •Infrastructure System Replacement Surcharge (ISRS) –Provides timely recovery of mandated safety, relocation and replacement costs between rate cases –Requires general rate case at least every 3 years •Purchased Gas Adjustment clause to ensure recovery of gas costs Consistent recovery of operating costs and reasonable returns on ongoing investments in rate base 22 Laclede Gas - Recent Rate Activity §Latest general rate case became effective September 1, 2010 •Increased base rates by a net $20.5 million after factoring in current ISRS revenues •Continued weather mitigation rate design •Improved pension cost recovery §ISRS •$2.3 million annualized increase effective July 8, 2011 •Cumulative recovery since last general rate case of $4.8 million •Filed for new ISRS totaling $2.0 million on November 9, 2011 23 LER - Supply Shift Henry Hub Barnett Fayetteville Woodford Marcellus Eagleford Active supply centers Shale supplies St. Louis §Shale supplies represent a more cost-effective and plentiful on-shore alternative §Spurred significant new pipeline development, especially from the Midcontinent and Midwest to the East §Lower near-term price volatility and basis differentials as a result of robust supply and slow economic growth 24 LER - Operating Strategy §Long-term revenue and margin growth §Optimize operations •Portfolio of upstream assets •Supply arrangements with varying durations •Pursue market-based park and loans and physical storage •Renegotiate transportation service contracts at renewal •Maintain focus on profitability and target higher margin transactions §Manage risks closely •Formal price and business risk management policy with strong oversight •Daily monitoring of key risk metrics (value at risk, mark-to-market, etc.) •Manage credit exposure via master netting arrangements, letters of credit and prepayments •Ongoing review of counterparty limits and liquidity requirements 25 Net Economic Earnings Reconciliation (1)Amounts presented net of income taxes. Income taxes are calculated by applying federal, state, and local income tax rates applicable to ordinary income to the amounts of unrealized gain (loss) on energy-related derivative contracts. For the twelve months ended September 30, 2011, 2010 and 2009, the amount of income tax expense (benefit) included in the reconciling items above are $0.9 million, ($1.3) million and $2.2 million, respectively. This presentation includes the non-GAAP financial measure of “net economic earnings.” The Laclede Group’s non-regulated subsidiary (LER) and, to a lesser extent, Laclede Gas account for certain transactions through fair value measurements. As a result, management also uses this non-GAAP measure internally when evaluating the Company’s performance. Net economic earnings exclude from net income the after-tax impacts of net unrealized gains and losses on energy-related derivatives resulting from the current changes in the fair value of financial and physical transactions prior to their completion and settlement. Management believes that excluding these timing differences provides a useful representation of the economic impact of only the actual settled transactions and their effects on results of operations. This internal non-GAAP operating metric should not be considered as an alternative to, or more meaningful than, GAAP measures such as net income. The schedule below provides a reconciliation of this non-GAAP measure to the most directly comparable GAAP measure: 26 Cash Flow Reconciliation This presentation includes the non-GAAP measures of “free cash flow” and “operating cash flow from continuing operations (excluding working capital).” Management uses these non-GAAP measures when evaluating the Company’s performance. Operating cash flow from continuing operations (excluding working capital) is calculated as income from continuing operations plus depreciation, amortization, and accretion expense (from continuing operations), plus certain non-cash charges (credits) to income (which are reflected in the “Other-net” line of the Statement of Cash Flows), minus certain tax-related benefits recorded pursuant to FIN 48 (as codified in ASC 740). Free cash flow is operating cash flow from continuing operations (excluding working capital) reduced for capital expenditures from continuing operations and dividends paid. Management believes that these measures provide a useful representation of the cash flows from continuing operations generated by the Company because they exclude temporary working capital and other changes, which are primarily attributable to variations in the timing of the collections of Laclede Gas’ gas cost and the utilization of its gas inventories. Further, by reflecting cash requirements for capital expenditures and dividends, management believes that free cash flow provides an additional useful measure of the Company’s cash flow performance. These internal non-GAAP measures should not be considered as an alternative to, or more meaningful than, GAAP measures such as net cash provided by (used in) operating activities. The schedule above provides a reconciliation of these non-GAAP measures to the most directly comparable GAAP measure.
